Long, O. J.
Plaintiff is the owner of certain lots of land in the city of Muskegon. In 1893 the city, by its authorized agents, took possession of the lots in question,' *457and laid a sewer -lengthwise through them, claiming that the portions of the lots occupied by the sewer had been dedicated by the plaintiff as a public highway. The plaintiff commenced his action in the circuit court to recover damages for the alleged trespass, insisting that there never had been a dedication of the lots, nor any portion of them, as a public highway. The action was commenced under section 8024, 2 How. Stat., which provides that in actions of trespass the party having the right of action may waive the tort, and sue in assumpsit. Upon a trial in the circuit court upon the merits, the plaintiff had verdict and judgment for 6 cents damages and costs of suit.' The defendant appeals, and assigns as error the ruling of the court in awarding to the plaintiff his costs, upon the ground that a verdict of 6 cents would not carry costs in favor of the plaintiff. That is the only question upon which error is assigned.
Section 6861, 2 How. Stat.’, provides:
“All actions against corporations, except municipal corporations, shall be cognizable before a justice of the peace in like manner, and with the like restrictions, as the same are or may be by law before a justice of the peace when brought against an individual.”
Under this statute, the plaintiff was compelled to commence his suit in the circuit court, and is therefore entitled to recover his costs. Gurney v. Mayor, etc., of City of St. Clair, 11 Mich. 202.
The judgment must be affirmed.
The other Justices concurred.